BELCHER, Judge.
The appellant was convicted of unlawfully parking a motor vehicle other than a commercial vehicle; the punishment, a fine of $150.
The conviction was under the following ordinances of the City of Houston:
*478“Section 41-168. STANDING IN TRUCK LOADING ZONES. It shall be unlawful for any person to park or stand any vehicle other than a commercial vehicle in any truck loading zone between the hours of seven o’clock a.m. and six o’clock p.m.”
Section 41-2A, Section 9, reads: “TRUCKS OR COMMERCIAL VEHICLES. Every motor vehicle designed, used or maintained primarily for the transportation of property.”
Section 1-8 prescribes a penalty for the violation of said ordinance by a fine not to exceed $200.
The evidence shows that the appellant parked his 1949 Dodge automobile bearing regular Texas passenger license plates in a truck loading zone between 7 a.m. and 6 p.m., in the City of Houston. It was appellant’s private automobile which he used as a passenger car and also for the making of deliveries; that plywood racks and shelves had been placed therein for the purpose of transporting merchandise; that the racks and shelves were removable, but they were in place and being used for the purpose of delivering merchandise at the time and place of the offense alleged. ■
It is evident that the Dodge automobile was not a truck or commercial vehicle as defined under the ordinance, but was such a motor vehicle as was prohibited from parking at said time in a loading zone in the City of Houston.
The evidence is sufficient to support the conviction.
The judgment is affirmed.
Opinion approved by the Court.